Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 

	DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 7/11/2022.
2. 	Claims 1-10 are pending in the case. 
3.	Claims 1 and 3-8 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 7/11/2022, applicant has amended the following:
a) Claims 1-10




Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “setting program apparatus that prevents a setting value for an unsupported setting item of an image forming apparatus”. (see par. 114, 115 for support)


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (hereinafter “Nakamura”), U.S. Published Application No. 20070247643 A1 in view of the Kaneda; Takeshi, U.S. Published Application No. 20200341708 A1 which claims foreign priority to 2018-003774 , filed 01/12/2018.
Claim 1:
Nakamura teaches A setting apparatus that sets an operation screen of each of a plurality of image forming apparatuses, (e.g., touch panel display (i.e., setting apparatus) that sets an operation screen (e.g., GUI screen) of each of a plurality of imaging forming apparatuses (e.g., MFP, printer,  scanner) , Examiner notes that the instant specification describes an image forming apparatus as including a MFP or dedicated printer( instant spec. par. 25; The image forming apparatus in the information processing system 10 includes, for example, a multifunction peripheral (MFP) or a dedicated printer.)    par. 21; FIG. 1 is a perspective view for explaining the outline of an image processing apparatus 1 including a display controller 2 and an interface screen 101 according to an embodiment of the present invention. The image processing apparatus 1 is an MFP (Multi-Function Peripheral) in this example. par. 24; The interface screen 101 is constituted by, e.g., a touch panel display and serves also as an input operation for receiving a user's input operation made based on the content displayed on the interface screen 101. Par. 63; Further, although the image processing apparatus 1 is an MFP in the present embodiment, it goes without saying that the present invention is applicable to a printer, scanner, PC (Personal Computer), and MMK (Multi Media Kiosk)) 
wherein the operation screen includes a setting-value specified button to execute a function in accordance with a previously specified setting value,  (e.g., operation screen (e.g., GUI screen) as shown in Figure 4 includes setting-value specified buttons (e.g., selectable icons of Figure 4 with values already determined for function) to execute a function in accordance with previously specified setting value (e.g., previously determined values such as automatic, 100% magnification) par. 42; Out of a plurality of objects to be displayed such as icons or characters to be displayed on the interface screen 101, given objects to be displayed may be located by the display setting section 201 at a position in the circular ring-like area which is defined in response to a user's input. Par. 43; As a result, it is possible to ensure convenience for a user who memorizes various functions by the locations of the corresponding icons or a visually-handicapped user who performs input operation by memorizing the locations of the icons.)
and 
the setting apparatus acquires, from the plurality of image forming apparatuses, a setting item whose setting value is specifiable with regard to a function corresponding to the setting-value specified button, and (e.g., touch panel acquiring from the memory or storage of Image forming apparatus, a setting item e.g., Paper size, Paper Direction, Color mode, density, scaling, number of copies) whose setting value is specifiable with regard to a function corresponding to the setting object button as shown in Figure 4;  Figure 1; memory 802 of MFP par. 24; The interface screen 101 is constituted by, e.g., a touch panel display and serves also as an input operation for receiving a user's input operation made based on the content displayed on the interface screen 101. par. 42; Out of a plurality of objects to be displayed such as icons or characters to be displayed on the interface screen 101, given objects to be displayed may be located by the display setting section 201 at a position in the circular ring-like area which is defined in response to a user's input. Par. 43; As a result, it is possible to ensure convenience for a user who memorizes various functions by the locations of the corresponding icons or a visually-handicapped user who performs input operation by memorizing the locations of the icons. Par. 63; Further, although the image processing apparatus 1 is an MFP in the present embodiment, it goes without saying that the present invention is applicable to a printer, scanner, PC (Personal Computer), and MMK (Multi Media Kiosk))

Nakamura fails to expressly teach 
displays a setting value specifying screen including the setting item of the plurality of image forming apparatuses, acquired therefrom,  and specifies a setting value of the item of the plurality  image forming apparatuses, displayed on the setting value specifying screen.           

However, Kaneda teaches displays a setting value specifying screen including the setting item of the plurality of image forming apparatuses, acquired therefrom,  and specifies a setting value of the setting item of the plurality  image forming apparatuses, displayed on the setting value specifying screen. (e.g., displays a screen for specifying values of setting items (e.g., paper size, paper type, color mode) acquired from image forming apparatuses (e.g., printer 1, printer 2, printer 3)  and allow users to specify a setting value (e.g., A4, Plain paper, color, on/off)  for one of the corresponding printers (i.e., image forming apparatuses) as shown in Figure 9 par. 85; The user calls the print screen (9100) from the application, presses a printer selection button of 9101, opens the screen 9200, and selects a printer from 9201. At this time, the printer capability information is obtained, and printer option information is obtained. Thus, the option setting 9300 of the selected printer can be displayed. In the option setting 9300 of FIG. 9, a sheet size (9301), a paper type (9302), a color mode (9303), two-sided printing (9304), and Nup (9305) are examples of the items capable of being set.)

In the analogous art of setting properties for an image forming apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setting object icons as taught by Nakamura to include setting specifying screens for acquiring setting items of a plurality of printers as taught by Kaneda, with a reasonable expectation of success, to provide the benefit of easily adjusting the corresponding properties of a printer device in a quicker manner.  

Claim 2 depends on claim 1:
As noted above, Nakamura/Kaneda teaches wherein the setting apparatus 
acquires, from the plurality of image forming apparatuses, a specifiable setting value of a setting item with regard to the function corresponding to the setting-value specified button, and (e.g., display screen acquires specifiable values with regard to the copying function for the selected printer corresponding to the setting button (e.g., selectable options) as shown in Figure 9 Kaneda; par. 85; The user calls the print screen (9100) from the application, presses a printer selection button of 9101, opens the screen 9200, and selects a printer from 9201. At this time, the printer capability information is obtained, and printer option information is obtained. Thus, the option setting 9300 of the selected printer can be displayed. In the option setting 9300 of FIG. 9, a sheet size (9301), a paper type (9302), a color mode (9303), two-sided printing (9304), and Nup (9305) are examples of the items capable of being set.)
displays the setting value acquired from the plurality of image forming apparatuses on the setting value specifying screen. (displays the setting value for the copying function for a respective printer as shown in Figure 9 Kaneda; par. 85; Thus, the option setting 9300 of the selected printer can be displayed. In the option setting 9300 of FIG. 9, a sheet size (9301), a paper type (9302), a color mode (9303), two-sided printing (9304), and Nup (9305) are examples of the items capable of being set.))

Claim 3:
Claim 3 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 3. 
Claim 4:
Nakamura teaches An image forming apparatus that displays an operation screen, (e.g., touch panel display that displays a GUI operation screen of an image forming apparatus, Examiner notes that the instant specification describes an image forming apparatus as including a MFP or dedicated printer( instant spec. par. 25; The image forming apparatus in the information processing system 10 includes, for example, a multifunction peripheral (MFP) or a dedicated printer.)   par. 21; FIG. 1 is a perspective view for explaining the outline of an image processing apparatus 1 including a display controller 2 and an interface screen 101 according to an embodiment of the present invention. The image processing apparatus 1 is an MFP (Multi-Function Peripheral) in this example. par. 24; The interface screen 101 is constituted by, e.g., a touch panel display and serves also as an input operation for receiving a user's input operation made based on the content displayed on the interface screen 101. Par. 63; Further, although the image processing apparatus 1 is an MFP in the present embodiment, it goes without saying that the present invention is applicable to a printer, scanner, PC (Personal Computer), and MMK (Multi Media Kiosk))
wherein the operation screen includes a setting-value specified button to execute a function in accordance with a previously specified setting value, (e.g., operation screen (e.g., GUI screen) as shown in Figure 4 includes setting-value specified buttons (e.g., selectable icons of Figure 4 with values already determined for function) to execute a function in accordance with previously specified setting value (e.g., previously determined values such as automatic, 100% magnification) par. 42; Out of a plurality of objects to be displayed such as icons or characters to be displayed on the interface screen 101, given objects to be displayed may be located by the display setting section 201 at a position in the circular ring-like area which is defined in response to a user's input. Par. 43; As a result, it is possible to ensure convenience for a user who memorizes various functions by the locations of the corresponding icons or a visually-handicapped user who performs input operation by memorizing the locations of the icons.)


Nakamura fails to expressly teach 
and the image forming apparatus receives, from a setting apparatus that sets operation screen of a plurality of image forming apparatuses including the image forming apparatus, the operation screen including the setting -value specified button and a setting item associated therewith and , displays a setting value receiving screen for receiving an instruction to change a setting value of the setting item associated with the setting-value specified button, the setting value receiving screen exclusively including the setting item supported by the image forming apparatus among setting items included in the operation screen received from the setting apparatus. 
However, Kaneda teaches and the image forming apparatus receives, from a setting apparatus that sets operation screen of a plurality of image forming apparatuses including the image forming apparatus, the operation screen including the setting -value specified button and a setting item associated therewith and , displays a setting value receiving screen for receiving an instruction to change a setting value of the setting item associated with the setting-value specified button, the setting value receiving screen exclusively including the setting item supported by the image forming apparatus among setting items included in the operation screen received from the setting apparatus. (e.g., and the printer receives from the GUI operation screen of Figure 9, the setting value that is supported by the printer via prohibiting unsupported conditions par. 87; Next, a case will be described in which the print setting of the user does not correspond to the prohibition condition as the normal printing apparatus setting but is not within a range that is permitted to use for each user. In the setting item 9500 of FIG. 9, “user: Mr. Sato” performs the print setting of A4, plain paper and one-sided printing (9501). However, according to the authority table of FIG. 7, the two-sided printing is obligatory (required) for “user: Mr. Sato”. For this reason, the setting is verified (Validate-Job process) when the print button 9103 is pressed, and, as a result, the printing apparatus 101 notifies the portable terminal 103 that the two-sided printing should be changed to ON as the recommended setting. This process corresponds to 5601 to 5606 of FIG. 6. In response to this, the IPP client of the mobile terminal 103 displays a warning on the screen of 9601, changes the previous setting of the two-sided printing of 9602 from OFF to ON, and displays a guide message on 9603.)

In the analogous art of setting properties for an image forming apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setting object icons as taught by Nakamura to include setting specifying screens for specifying supported values for a plurality of printers as taught by Kaneda, with a reasonable expectation of success, to provide the benefit of avoiding errors when performing function with the printer. 

Claim 5:
Claim 5 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 5.


Claim 6:
Nakamura teaches An image forming apparatus that displays an operation screen, (e.g., touch panel display that displays an operation screen of an image processing apparatus, par. 21; FIG. 1 is a perspective view for explaining the outline of an image processing apparatus 1 including a display controller 2 and an interface screen 101 according to an embodiment of the present invention. The image processing apparatus 1 is an MFP (Multi-Function Peripheral) in this example. par. 24; The interface screen 101 is constituted by, e.g., a touch panel display and serves also as an input operation for receiving a user's input operation made based on the content displayed on the interface screen 101. Par. 63; Further, although the image processing apparatus 1 is an MFP in the present embodiment, it goes without saying that the present invention is applicable to a printer, scanner, PC (Personal Computer), and MMK (Multi Media Kiosk)) wherein the operation screen includes a setting-value specified button to execute a function in accordance with a previously specified setting value, (e.g., operation screen as shown in Figure 4 includes setting object buttons to execute a function in accordance with previously specified setting value (e.g., automatic, 100% magnification) par. 42; Out of a plurality of objects to be displayed such as icons or characters to be displayed on the interface screen 101, given objects to be displayed may be located by the display setting section 201 at a position in the circular ring-like area which is defined in response to a user's input. Par. 43; As a result, it is possible to ensure convenience for a user who memorizes various functions by the locations of the corresponding icons or a visually-handicapped user who performs input operation by memorizing the locations of the icons.)

Nakamura fails to expressly teach and the image forming apparatus receive, from a setting apparatus that sets the operation screen of a plurality of image forming apparatuses including the image forming apparatus,  the operation screen including the setting-value specified button, a setting  item associated therewith, and a setting value specified for the setting item, and changes the setting value which is not supported by the image forming apparatus among setting items included in the operation screen received from the setting apparatus, to a default setting value of the image forming apparatus.

However, Kaneda teaches 
and the image forming apparatus receive, from a setting apparatus that sets the operation screen of a plurality of image forming apparatuses including the image forming apparatus,  (e.g., and the printer receives from the GUI operation screen of Figure 9, the setting value that is supported by the printer via prohibiting unsupported conditions par. 87; Next, a case will be described in which the print setting of the user does not correspond to the prohibition condition as the normal printing apparatus setting but is not within a range that is permitted to use for each user. In the setting item 9500 of FIG. 9, “user: Mr. Sato” performs the print setting of A4, plain paper and one-sided printing (9501). However, according to the authority table of FIG. 7, the two-sided printing is obligatory (required) for “user: Mr. Sato”. For this reason, the setting is verified (Validate-Job process) when the print button 9103 is pressed, and, as a result, the printing apparatus 101 notifies the portable terminal 103 that the two-sided printing should be changed to ON as the recommended setting. This process corresponds to 5601 to 5606 of FIG. 6. In response to this, the IPP client of the mobile terminal 103 displays a warning on the screen of 9601, changes the previous setting of the two-sided printing of 9602 from OFF to ON, and displays a guide message on 9603.)
the operation screen including the setting-value specified button, a setting  item associated therewith, and a setting value specified for the setting item, and changes the setting value which is not supported by the image forming apparatus among setting items included in the operation screen received from the setting apparatus, to a default setting value of the image forming apparatus. (e.g., GUI operation including setting options and values and recommending a proper “default” value when a printing condition is unsupported  par. 87; In response to this, the IPP client of the mobile terminal 103 displays a warning on the screen of 9601, changes the previous setting of the two-sided printing of 9602 from OFF to ON, and displays a guide message on 9603. Alternatively, before changing the previous setting of the two-sided printing of 9602 from OFF to ON, a message asking whether or not to change the setting of the two-sided printing of 9602 from OFF to ON may be displayed.)

In the analogous art of setting properties for an image forming apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setting object icons as taught by Nakamura to include setting specifying screens for specifying supported values for a plurality of printers as taught by Kaneda, with a reasonable expectation of success, to provide the benefit of avoiding errors when performing function with the printer. 

Claim 7:
Claim 7 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 7.

Claim 8:
Claim 8 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 8.


Claim 9 depends on claim 4:
Nakamura fails to expressly teach wherein the image forming apparatus determines whether the setting item included in the operation screen received from the setting apparatus is supported by the image forming apparatus, on the basis of setting-item setting value information indicating, for each of various functions of the image forming apparatus, a setting item for which a setting value is specifiable.

However, Kaneda teaches wherein the image forming apparatus determines whether the setting item included in the operation screen received from the setting apparatus is supported by the image forming apparatus, on the basis of setting-item setting value information indicating, for each of various functions of the image forming apparatus, a setting item for which a setting value is specifiable. (e.g., printers prohibiting unsupported setting values for a printing condition   par. 48;  he printing apparatus 101 notifies that printing cannot be performed due to the prohibition condition and further notifies setting items corresponding to the prohibition condition and setting values thereof In S4202, par. 86; Besides, 9400 of FIG. 9 is an example of a user notification screen in a case where the setting items set by the user correspond to prohibition setting. For example, it is assumed that “OHP” is designated in the paper type 9302 and “two-sided printing” is designated in the setting of the two-sided printing 9304. Here, when the user presses the print button (9103) after a series of the settings, printing apparatus side setting verification (Validate-Job process) is performed. As a result, it is displayed on the display of the mobile terminal 103 as icons of 9401 and 9402 and a message of 9403 that the paper type and the setting of the two-sided printing are prohibition attributes.)

In the analogous art of setting properties for an image forming apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setting object icons as taught by Nakamura to include setting specifying screens for specifying supported values for a plurality of printers as taught by Kaneda, with a reasonable expectation of success, to provide the benefit of avoiding errors when performing function with the printer.


Claim 10 depends on claim 6:
Nakamura/Kaneda teaches wherein the image forming apparatus determines whether the setting value included in the operation screen received from the setting apparatus is supported by the image forming apparatus, on the basis of default setting value information indicating a default setting value for each of various functions of the image forming apparatus. (e.g., GUI operation including setting options and values and recommending a proper “default” value when a printing condition is unsupported  Kaneda; par. 87; In response to this, the IPP client of the mobile terminal 103 displays a warning on the screen of 9601, changes the previous setting of the two-sided printing of 9602 from OFF to ON, and displays a guide message on 9603. Alternatively, before changing the previous setting of the two-sided printing of 9602 from OFF to ON, a message asking whether or not to change the setting of the two-sided printing of 9602 from OFF to ON may be displayed.)


Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Kaneda“ reference. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145